Citation Nr: 0502782	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  97-15 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the calculated amount of 
$1,736, to include the validity of the debt.

(The issues of whether new and material evidence has been 
received to reopen a claim for entitlement to VA compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
the residuals of treatment for a gunshot wound to the left 
leg, entitlement to an increased rating in excess of 50 
percent for the residuals of a right knee disability, 
entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disability, and entitlement to financial assistance 
for the purchase of an automobile or other conveyance, will 
be addressed in a separate appellate decision.)


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to October 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which initially denied a waiver of 
recovery of compensation overpayment in the amount of $2,148.  
Subsequently, in September 2000, the RO issued an amended 
award to restore full compensation entitlement, effective 
from September 8, 1999, reducing the overpayment for waiver 
consideration to $1,736.  The review of the evidentiary 
record indicates that some of the assessed overpayment in 
question may have been recouped.  Nevertheless, in accordance 
with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board 
will consider the entire overpayment in the calculated amount 
of $1,736.

By letter dated in November 2004, the Board asked the veteran 
to clarify whether he still wanted a hearing and, if so, what 
type.  That letter indicated that, in the absence of a reply 
within 30 days, the Board would assume that he did not want a 
hearing and would proceed to review the case.  No response 
was received.

In light of the Board's decision and the discussion in the 
remand portion of this decision, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDING OF FACT

The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the appellant.



CONCLUSION OF LAW

Waiver of recovery of an overpayment of compensation 
benefits, in the calculated amount of $1,736, is not 
precluded by law.  38 U.S.C.A. §§  5103, 5107, 5302(c) (West 
2002);38 C.F.R. § 1.964(a)(2) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002), became effective.  This liberalizing legislation 
essentially eliminated the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  These changes are not applicable to 
claims such as the one decided here.  See Barger v. Principi, 
16 Vet. App. 132 (2002).  In Barger, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA is 
not applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  In this case, 
it is not the factual evidence that is dispositive of this 
appeal, but rather the interpretation and application of the 
governing statute.  Thus, it would not be potentially 
prejudicial to the appellant if the Board would proceed to 
issue a decision at this time. See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The appellant's request for waiver of the recovery of an 
overpayment of compensation benefits was denied as a matter 
of law based on a finding of bad faith.  In this regard, the 
recovery of an indebtedness may not be waived if there exists 
an indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining such waiver.  38 U.S.C.A. § 5302(c) (West 2002).

A review the file reveals that in July 1997, VA notified the 
appellant that his compensation award had been amended, on 
December 1, 1996, and that he owed money to the VA.  A VA 
Form 21-8764 was attached, which includes the procedures 
pertaining to compensation benefits for veterans incarcerated 
for felonies.  A May 1999 VA and Bureau of Prisons computer 
match revealed that the veteran was incarcerated at a medium 
security Federal prison and had been since March 31, 1999.  
An "N" for no was listed beside "Was Conviction for a 
Felony."  A June 1999 VA Form 119, Report of Contact, 
reflected that the match indicated "no" for a felony but a 
call to the prison revealed that the veteran was initially 
incarcerated on a felony conviction in 1995, had been 
released to a halfway house, and, as a result of a violation 
of a condition of his release, was reincarcerated in 1999.  

In an August 1999 letter to the veteran at his last address 
of record, VA proposed to reduce his compensation benefits to 
a 10 percent rate, effective from the 61st day of his 
incarceration (that is, June 1, 1999).  The veteran was given 
60 days to respond.

In an October 1999 letter to the veteran, VA reduced his 
compensation award to 10 percent based on his incarceration 
and notified the veteran of this action two days later.

In a November 1999 letter from VA's Debt Management Center, 
the veteran was advised that an overpayment in the amount of 
$2,148 had been created in his compensation account and 
notified of his procedural and appellate rights pertaining to 
waiver of the overpayment.

In a Financial Status Report (FSR) received on November 16, 
1999, which the Committee construed as a request for waiver 
and a hearing, the veteran indicated that he was not 
incarcerated for a felony and no reduction should be made as 
he was told that he would not lose benefits in his pre-
sentence report.  He added that denial would create undue 
hardship and homelessness.  

On March 16, 2000, the Committee received a statement from 
the veteran noting that on March 7, 2000 his truck blew up on 
Interstate 75 on his way to the RO and asked that his April 
2000 hearing be conducted by conference call.  In an April  
2000 Report of Contact, the veteran indicated that an 
incident at the VA Medical Center, in which security was 
called, resulted in a violation of his probation putting him 
back in prison.  The veteran agreed to let the Committee make 
a decision immediately without a hearing.  If the waiver was 
denied, he could request a hearing at any time throughout the 
appellate process.

In an April 2000 decision, the Committee denied the waiver 
request finding that the appellant's failure to immediately 
inform VA that he had become incarcerated due to the 
conviction of a felony and his continued acceptance of the 
compensation benefits payments, overwhelmingly showed an 
intent to seek an unfair advantage.  This, in turn, 
constituted bad faith, thus precluding a waiver under the 
statute.

The same month, the appellant filed a notice of disagreement, 
claiming that he was incarcerated on two misdemeanor tickets 
from the Gainesville VA Medical Center, while in the process 
of trying to obtain medical care under doctor's orders.  

In a June 2000 VA Form 9, the veteran perfected his appeal, 
indicating that his period of incarceration ended the first 
week of August 1999, when he was sent to a halfway house and 
therefore he felt that VA had taken two extra months of 
benefits, since benefits are payable while in a halfway 
house.

A September 2000 Report of Contact reveals that Federal 
prison authorities indicated that the veteran was released to 
a halfway house on September 8, 1999.

In a letter dated September 11, 2000, the RO stated that the 
veteran was released from incarceration to a halfway house on 
September 8, 1999 and restored the veteran's VA compensation 
benefits for the full amount for a married veteran with a 50 
percent rating, effective from that date.  The RO indicated 
that the retroactive adjustment would be paid to the veteran 
through his direct deposit.  In a letter dated September 12, 
2000, the RO informed the veteran that VA had restored his 
benefits effective September 8, 1999, because of his release 
from imprisonment.

A September 2000 supplemental statement the case (SSOC) 
reflects the restoration of full compensation entitlement, 
effective September 8, 2000, had reduced the overpayment for 
waiver consideration to $1,736 from $2,148 but continued the 
denial of a waiver based on a finding of bad faith.

As noted above, the appellant's waiver claim was denied by 
the Committee based on a finding of "bad faith."  It appears 
that the appellant's failure to notify VA immediately of his 
incarceration in March 1999 was the basis for such finding.  
The term "bad faith" has been clarified by the Court as 
involving "unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  Richards v. Brown, 9 Vet. App. 255, 257 
(1996); see also 38 C.F.R. § 1.965(b) (2004).  The Court made 
it clear that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  A mere negligent failure 
to fulfill a duty or contractual obligation is not an 
appropriate basis for a bad faith determination.  Richards, 9 
Vet. App. at 257.

After reviewing the facts of this case, the Board is unable 
to find that there was the necessary intent on the 
appellant's part to take unfair advantage.  While the 
appellant was remiss in reporting his incarceration, the 
record does not support a finding that he intentionally 
sought an unfair advantage, as he appeared to be under the 
impression that he was incarcerated for two misdemeanors, 
which would not affect his VA benefits based on the pre-
sentencing report.  Moreover, the VA/Bureau of Prisons match 
also reflected that the veteran was not incarcerated for a 
felony.  The Board observes that the appellant was found 
incompetent to proceed with trial, pre-trial hearings and 
entry of a plea by a Florida Circuit Court, in January 2002.  
At any rate, a finding of bad faith requires certain intent 
to take unfair advantage.  The Board is unable to find such 
intent in this case.  Accordingly, there is no statutory bar 
to waiver of recovery of the assessed overpayment of 
compensation benefits.


ORDER

Waiver of recovery of an overpayment of disability benefits, 
in the calculated amount of $1,736, is not precluded as a 
matter of law.  To this extent, the appeal is granted, 
subject to the following remand.


REMAND

The overpayment at issue resulted from the retroactive 
reduction and adjustment of the appellant's compensation 
benefits, after it was learned by the RO that he had failed 
to report, in a timely manner, that he was incarcerated.  The 
RO discovered this information reportedly as a result of a 
computer match with the Bureau of Prisons.  

The Board notes that the veteran has made statements that may 
be construed as raising the issue of whether the assessed 
overpayment was properly created.  The veteran maintains, and 
a computer match appears to confirm, that he was not 
incarcerated for felony.  He also maintained that he was 
placed in a halfway house in August 1999.  But Reports of 
Contact appear to indicate that the veteran was incarcerated 
for a felony and that he was released to a halfway house in 
September 1999.  The veteran, in essence, claims that the 
overpayment occurred because of VA administrative error.  The 
Committee has not yet address the issue of administrative 
error.  The Court has held the when the validity of the debt 
is challenged, a threshold determination must be made on that 
question prior to a decision on the waiver of indebtedness.  
See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A 
debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(2004); see also VAOPGCPREC 6-98.  The propriety and amount 
of the overpayment at issue are matters that are integral to 
a waiver determination.  See Schaper, 1 Vet. App. at 434.  As 
such, the Board believes that further action by the Committee 
to determine whether the creation of the debt at issue was 
proper and, if so, the correct amount is needed prior to 
further appellate consideration.

In particular, the Board observes that the Committee 
indicates that the veteran was originally convicted of a 
felony, in July 1995, and was incarcerated at that time.  
Having received credit for time served, the veteran was 
released to a halfway house on August 15, 1995, less than 60 
days after his conviction.  The Committee and the appellant 
agree that he was reincarcerated on March 31, 1999; however, 
they disagree on whether it was for a felony and the time 
period during which he was incarcerated.  On remand, the 
Committee should contact the Federal Bureau of Prisons and 
obtain written documentation to clarify these two issues, 
before addressing the validity, and amount, of the debt, if 
any.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  The RO should contact the Federal 
Bureau of Prisons and request that it 
provide all available documentation 
pertaining to the appellant's 
incarceration, which began on March 31, 
1999, and the time of release to a 
halfway house, to include a copy of the 
pre-sentencing report, the type of 
conviction for which he was incarcerated, 
and the time period during which he was 
incarcerated.  

2.  The RO should set forth in the record 
a written paid and due audit of the 
veteran's disability compensation account 
for the period of the overpayment.  This 
audit should reflect, on a month-by-month 
basis, the amounts actually paid to the 
veteran, as well as the amounts properly 
due.  A copy of the written audit should 
be inserted into the claims folder and 
another provided to the veteran.

3.  The Committee should then adjudicate 
the issue of whether the overpayment of 
disability compensation benefits at issue 
was properly created, including 
consideration of whether the overpayment 
was due to sole VA administrative error, 
and the amount of any overpayment.  A 
comprehensive explanation of the 
Committee's reasons and bases for that 
decision should be prepared and 
incorporated into the claims folder, to 
include a discussion of the information 
obtained from the Bureau of Prisons.  If 
it is determined that any or all of the 
overpayment at issue was improperly 
created, award action should be taken to 
rectify the error.  In any case, the 
veteran should be informed of the 
decision made and should be allowed the 
requisite period of time for a response.

4.  Thereafter, if an overpayment is 
found to have been properly created, the 
veteran should be allowed an opportunity 
to submit additional evidence pertinent 
to his request for waiver of recovery of 
the assessed overpayment, including a 
complete financial status report, citing 
all current income, expenses, and assets.

5.  After the actions requested above 
have been completed, the case should be 
referred to the Committee to review the 
record and reconsider the veteran's 
request for waiver pursuant to the 
principals of equity and good conscience.  
A formal, written record of the 
Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims folder.  A supplemental 
statement of the case is not the 
appropriate means for accomplishing this 
task, under proper appellate guidelines.

6.  If the Committee's determination 
remains unfavorable to the veteran, he 
should be furnished a supplemental 
statement of the case which specifically 
addresses the issue of creation of the 
overpayment and which contains a 
recitation of the pertinent law and 
regulations governing the issue of proper 
creation, including 38 U.S.C.A. § 5112 
(West 2002); 38 C.F.R. § 1.965(a) (2004).  
This document should further reflect 
detailed reasons and bases for the 
decision reached.  

When the above development has been completed, the veteran 
should be afforded the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


